DETAILED ACTION
Claim Status
	Applicant’s amendment filed July 13, 2021 has been entered. Claims 11-22 are cancelled. Claim 23 has been newly added. Claims 1-10 and 23 are pending. Claims 1-10 and 23 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021 has been entered.
 
Election/Restrictions
Applicant’s election of Group I, claims 1-14 in the reply filed on 6/2/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 11 has been renumbered claim 23.

Claim Rejections - 35 USC § 112 – withdrawn in view of Applicant’s amendment
Rejection of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment to claim 1 to recite, “subset of genomic nucleic acid” instead of “representative portion of genomic nucleic acid”, as well as to claims 2, 4 and 6 to provide antecedent basis.
	
Claim Rejections - 35 USC § 102 – withdrawn in view of Applicant’s amendment
Rejection of claim(s) 1, 2, 6, 7 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (Nature Biotechn. 33(2):187-198, 2015) is withdrawn in view of Applicant’s amendment to claim 1 to recite, “subset of genomic nucleic acid”. Tsai et al. requires the whole genome and the art does not provide motivation to modify Tsai et al. to use a subset of the genome.
	
Claim Rejections - 35 USC § 103 – withdrawn in view of Applicant’s amendment
Rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Tsai et al. (cited above) in view of Liu et al. (US 2015/0044191) is withdrawn in view of Applicant’s amendment to claim 1 to recite, “subset of genomic nucleic acid”. Tsai et al. requires the whole genome and the art does not provide motivation to modify Tsai et al. to use a subset of the genome.

Claim Rejections - 35 USC § 101 – new rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The Office published the guidance document entitled 2014 Interim Guidance on Patent Subject Matter Eligibility (Interim Eligibility Guidance), published December 16, 2014, and provided further guidance on May 2016, including guidance as to Life Sciences.

    PNG
    media_image1.png
    762
    679
    media_image1.png
    Greyscale

     Step 2A has recently been revised to include two prongs (Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019):

    PNG
    media_image2.png
    537
    544
    media_image2.png
    Greyscale


Analysis is as follows:
Step 1:  The claims are directed to a process, including determining off-target rates for gene editing systems.
Step 2A - Prong 1: The claim is a method that determines an off-target rate of gene editing systems and infers the rate for the whole genome, which is an abstract idea.
Step 2A - Prong 2:  The claims do not recite additional elements that integrate the judicial exception into a practical application because the claims only encompass treating a subset of genomic nucleic acid with a gene editing system, sequencing the nucleic acid, determining an off-target rate, and inferring the genome-wide off-target rate. There are no steps that integrate the judicial exception into a practical application because the claims simply amount to determining the off-target rate of gene editing systems.
Step 2B: the claims do not recite additional elements that amount to significantly more than the judicial exception. The claims do not include a particular machine or transformation that integrates or implements the judicial exception. Furthermore, the limitations recited in the claims only describe the treatment step, which were well known, conventional and routine in the art, and thus, they do not amount to significantly more. Accordingly, the steps do not add “significantly more” to the judicial exception, and therefore, the claims are not directed to patent subject eligible matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010. The examiner can normally be reached M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636